On original submission of this cause, I held myself disqualified to participate in the determination of the matter presented because of being a second cousin of the wife of one of the principal stockholders in Perry Bros. Variety Stores, the defendant and appellant here. Because of the relationship mentioned, I sincerely desired to take no part in the disposal of the case. When my associates failed to agree, and the question of my disqualification came up, they both were of the opinion that I was not disqualified. I based my disqualifications upon article 15, Revised Civil Statutes 1925, as derived from article 1584, Vernon's Complete Statutes 1920. Upon careful examination, I find that I am not disqualified. The individual members of an incorporated company are, in law, strangers to the artificial body created by law. So that a judge, though related within the third degree to a stockholder in a corporation, is not disqualified from sitting in the trial of a case in which the incorporation is a party. Wise County Coal Co. v. Carter Brothers, 3 Willson, Civ.Cas.Ct.App. § 306; Lewis v. Hillsboro Roller-Mill Co. (Tex.Civ.App.) 23 S.W. 338; Kingman-Texas Implement Co. v. Herring National Bank (Tex.Civ.App.) 153 S.W. 397.
From a careful and repeated consideration of the questions involved in the case, I have concluded that Chief Justice HIGHTOWER'S opinion announces the correct determination of the issues involved, and therefore I agree to the disposition of same as made by him.